Case 5:18-cv-00041-TBR-LLK Document
Case 5:18-cv-00041-TBR-LLK Document 145
                                    147 Filed
                                        Filed 02/15/19
                                              02/27/19 Page
                                                       Page 1
                                                            1 of
                                                              of 2
                                                                 2 PageID
                                                                   PageID #:
                                                                          #: 2944
                                                                             2947




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF KENTUCKY

   GALE CARTER, et al.

                    Plaintiff,                            No. 5:18-CV-41-TBR

           v.

   PASCHALL TRUCK LINES, INC., et al.

                    Defendants.



                                               AGREED ORDER

          Plaintiffs, Gale Carter and Forbes Hayes, and Defendant Paschall Truck Lines, Inc. and Defendant

  Element Fleet Management Corp. (collectively, “Defendants”) hereby agree to extend the deadlines in this

  Court’s July 24, 2018 Scheduling Order as related to Plaintiffs’ Rule 23 Motion extend the deadlines

  pursuant to Federal Rule Civil Procedure 6(b)(1)(A) as follows:



                              Event                              Current Deadline           Requested

                                                                                             Deadline

   Deadline for Plaintiffs to file a Motion for Class February 28, 2019                 May 29, 2019
   Certification pursuant to Rule 23
   Deadline for Defendants to file any opposition     April 29, 2019                    July 29, 2019

   Deadline for Plaintiffs to file any reply                  May 29, 2019              August 29, 2019

   The Telephonic Conference remains as set on May 29, 2019 at 12:00 NOON Central.
  Counsel must call 1-877-848-7030 then give the Access Code 2523122 and #, then when
  prompted press # again to join the calls.


  (Signatures on next page)




                                                                 February 27, 2019
Case 5:18-cv-00041-TBR-LLK Document
Case 5:18-cv-00041-TBR-LLK Document 145
                                    147 Filed
                                        Filed 02/15/19
                                              02/27/19 Page
                                                       Page 2
                                                            2 of
                                                              of 2
                                                                 2 PageID
                                                                   PageID #:
                                                                          #: 2945
                                                                             2948




  HAVING SEEN AND AGREED:


  /s/ Manali Arora                       /s/ Richard Etter
  Manali Arora, Esq.                     Richard L. Etter, Esq.
  SWARTZ SWIDLER, LLC                    FOX ROTHSCHILD, LLP
  1101 Kings Highway North, Suite 402    500 Grant Street, Suite 250
  Cherry Hill, New Jersey 08034          Pittsburgh, PA 15219
  Telephone: (856) 685-7420              Telephone: (412) 513-4332
  Facsimile: (856) 685-7417

                                         /s/ E. Ashley Paynter
                                         E. Ashley Paynter, Esq.
                                         Christopher J. Eckhart, Esq.
                                         James A. Eckhart, Esq.
                                         SCOPELITIS, GARVIN, LIGHT
                                         HANSON & FEARY, P.C.
                                         10 West Market St., Ste 1400
                                         Indianapolis, IN 46204
                                         Telephone: (317) 637-1777
